Case 9:20-cv-80123-RAR Document 76 Entered on FLSD Docket 08/31/2021 Page 1 of 4


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-cv-80123-RAR

  MARIA MAGDALENA ALVAREZ GALVEZ, et al.,

         Plaintiffs,

  v.

  FANJUL CORP.,

         Defendant.
                                                               /

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION,
         DENYING JURISDICTIONAL DISCOVERY, AND DISMISSING CASE

         THIS CAUSE comes before the Court upon United States Magistrate Judge Bruce

  Reinhart’s Report and Recommendation [ECF No. 74] (“Report”), filed on August 4, 2021. The

  Report recommends that the Court grant Defendant’s Motion to Dismiss the Amended Complaint

  [ECF No. 63] and deny Plaintiffs’ Cross-Motion for Leave to Conduct Jurisdictional Discovery

  [ECF No. 68]. See Report at 1; 13. The Report properly notified the parties of their right to object

  to Magistrate Judge Reinhart’s findings. Id. at 13. Plaintiffs timely filed Objections to the Report

  [ECF No. 75] (“Objections”) on August 18, 2021. The Court having reviewed the Report, the

  Objections, and the record, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that the Report [ECF No. 74] is AFFIRMED AND

  ADOPTED as explained herein.

                                        LEGAL STANDARD

         This Court reviews de novo the determination of any disputed portions of the Magistrate

  Judge’s Report. United States v. Powell, 628 F.3d 1254, 1256 (11th Cir. 2010). Any portions of

  the Report to which no specific objection is made are reviewed only for clear error. Macort v.

  Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). A proper objection “identifie[s] specific

  findings set forth in the [Report] and articulate[s] a legal ground for objection.” Leatherwood v.
Case 9:20-cv-80123-RAR Document 76 Entered on FLSD Docket 08/31/2021 Page 2 of 4


  Anna’s Linens Co., 384 F. App’x 853, 857 (11th Cir. 2010) (alterations and emphasis added;

  citations omitted).

                                              ANALYSIS

          Upon due consideration of the record, including Judge Reinhart’s Report and Plaintiffs’

  Objections thereto, the Court overrules the Objections and adopts the Report. The Objections

  primarily take issue with the Report’s application of pleading standards under Bell Atl. Corp. v.

  Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). See Obj. at 2. But a

  review of the Report clearly indicates that Magistrate Judge Reinhart properly applied the

  foregoing pleading standards in this case and correctly concluded that Plaintiffs’ allegations still

  fail to sufficiently allege Fanjul’s purported “control and dominance” over Central Romana. See

  Report at 9. Specifically, as noted in the Report, Plaintiffs’ allegations ask the Court to speculate

  and infer that Fanjul “had the power and right” to “direct” Central Romana to “remedy” the

  situation at issue. Id. at 10.

          Further, in a misguided effort to bolster Plaintiffs’ agency theory, the Amended Complaint

  merely avers that “Central Romana was acting as Fanjul’s agent with respect to the unlawful

  evictions [because] it accepted the undertaking to act as Fanjul’s agent in connection with the

  unlawful evictions, and it was subject to Fanjul’s control with respect to the unlawful evictions.”

  Am. Compl. [ECF No. 56] ¶ 55. These assertions—wholly unsupported by factual allegations—

  consist of quintessential legal conclusions and are thus insufficient to state a claim. See Hall v.

  HSBC Mortg. Servs., Inc., 581 F. App’x 800, 803 (11th Cir. 2014) (“Hall’s assertions of causation

  and damages amount only to conclusory statements and legal conclusions couched as factual

  allegations and, as such, do not suffice [to state a claim].”); Trujillo v. Florida, 481 F. App’x 598,

  600 (11th Cir. 2012) (“Trujillo’s complaint contains only legal conclusions couched as factual

  allegations, and the district court was not bound to accept such legal conclusions.”).


                                               Page 2 of 4
Case 9:20-cv-80123-RAR Document 76 Entered on FLSD Docket 08/31/2021 Page 3 of 4


         Even where Plaintiffs’ statements in the Amended Complaint do not consist of purely legal

  conclusions, they nevertheless fall short of crossing the line from possibility to plausibility. See

  Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise a right to relief above the

  speculative level.”); Michel v. NYP Holdings, Inc., 816 F.3d 686, 694 (11th Cir. 2016) (“A claim

  has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.”). As noted in the

  Report, the Amended Complaint relies on “information and belief” to assert that Fanjul supervised

  Central Romana employees and determined their land acquisition policies. See Report at 10. But

  these allegations are not entitled to the assumption of truth. See Scott v. Experian Info. Sols., Inc.,

  No. 18-60178, 2018 WL 3360754, at *6 (S.D. Fla. Jun 29, 2019) (“Conclusory allegations made

  upon information and belief are not entitled to a presumption of truth, and allegations stated upon

  information and belief that do not contain any factual support fail to meet the Twombly standard.”)

  (citation omitted). And simply asserting that Fanjul was a minority shareholder does not indicate

  or suggest it had the power to direct Central Romana to do anything. See Mamani v. Berzain, 654

  F.3d 1148, 1153 (11th Cir. 2011) (“Legal conclusions without adequate factual support are entitled

  to no assumption of truth.”); Womack v. Carroll Cty., Ga., 840 F. App’x 404, 405 (11th Cir. 2020)

  “[W]e need not accept as true the plaintiff’s legal conclusions, including those couched as factual

  allegations.”). Indeed, the Amended Complaint is devoid of any factual allegations suggesting

  that Fanjul was behind the evictions at issue or that Fanjul ever acknowledged that Central Romana

  would act on its behalf in conducting the evictions. See Report at 10-11.

           In sum, many of the pleading deficiencies identified in this Court’s Order Granting

  Motion to Dismiss [ECF No. 53] persist. And given that Fanjul’s liability in this case is wholly

  predicated on Plaintiffs’ theory of vicarious liability and/or the existence of an agency relationship

  between Fanjul and Central Romana, Magistrate Judge Reinhart was correct in concluding that the


                                               Page 3 of 4
Case 9:20-cv-80123-RAR Document 76 Entered on FLSD Docket 08/31/2021 Page 4 of 4


  Amended Complaint must be dismissed in its entirety. “[C]onclusory allegations, unwarranted

  deductions of facts or legal conclusions masquerading as facts will not prevent dismissal.” Jackson

  v. BellSouth Telecomms., 372 F.3d 1250, 1262-63 (11th Cir. 2004) (citation omitted).

         Lastly, the Court concurs with the Report’s conclusion that Plaintiffs’ request to conduct

  “jurisdictional” discovery is, in actuality, an effort to engage in merit-based discovery. See Report

  at 12 (“Post-filing discovery is not a substitute for pre-filing investigation and factual

  development.”). Given that merits-based discovery is limited to evidence relevant to well-pled

  claims, Magistrate Judge Reinhart correctly denied Plaintiffs’ request. See Fed. R. Civ. P. 26(b)(1)

                                           CONCLUSION

         For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

         1. Plaintiffs’ Objections [ECF No. 75] are OVERRULED.

         2. The Report [ECF No. 74] is AFFIRMED AND ADOPTED.

         3. Defendant’s Motion to Dismiss [ECF No. 63] is GRANTED.

         4. Plaintiffs’ Cross-Motion for Leave to Conduct Jurisdictional Discovery [ECF No. 68]

            is DENIED.

         5. This action is DISMISSED. The Clerk is instructed to CLOSE this case. Any pending

             motions are DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of August, 2021.




                                                            __________________________________
                                                             RODOLFO A. RUIZ II
                                                             UNITED STATES DISTRICT JUDGE




                                              Page 4 of 4
